DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-20 of a Provisional Application No. [US 16/443,389] and claims 5, 6 of U.S. Patent No. US 10,321,854. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S No. US 16/443,389 and US 10,321,854 fully encompass, and therefore anticipate the independent claims 1, 12 and 16 accordingly, and wherein the claim similar to one and another.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grunden et al discloses the patient fastener or closure having a first closure part and a second closure part, which can be releasably connected to one another, wherein the first and the second closure parts have connecting means for belts of the belt assembly, wherein the first closure part has a pin, wherein the second closure part has a connection end, on which the connecting means is formed, and has a coupling end, and between the connection end and the coupling end a guide track extending in a closure plane is provided, which extends from an entrance opening to a guide track end, and the dimensions of the first section perpendicular to the direction of extension of the pin correspond to the dimensions of the guide track in the closure plane at the guide track end, and wherein the dimensions of the second section perpendicular to the direction of extension of the pin are greater than the dimensions of the guide track at the guide track end, so that the second section restricts a movement of the pin relative to the second closure part perpendicular to the closure plane, when the pin is at the guide track end.
[US 2016/0198809]
Green et al disclose the patient restraining device having an adjustable length bar configured to attach to the side rails of a bed and be located beneath the bed. Pivoted levers attached to the bar are connectable to straps passing around each side of the bed and connected to a restraining vest worn by the patient. The pivotable levers are in turn connected to a switch box attached to the bar so that tension in either one or both of the restraining straps causes the switch mechanism of the switch box to be activated, 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
07/23/2021